Brink, J.
Appeal from a decision of Unemployment Insurance Appeal Board denying unemployment insurance benefits. Following a hearing, the Referee found that the claimant falsely certified to total unemployment from March 22, to May 31, 1964, during which period he was not totally unemployed. Upon these grounds, a forfeiture of 24 effective days was imposed as a penalty in the reduction of claimant’s future rights, and he was charged with an overpayment of $115 in benefits, ruled to be recoverable. The Referee’s findings were afiifmed by the board. The determination was a factual question supported by evidence. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur with Brink, J.